1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Sequence Listing filed June 17, 2022 is approved.
	The substitute specification filed June 17, 2022 has been entered.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble to claim 1 recites “one or more peptides having a specific binding capability”.  However, claim 1, lines 4 and 10, recite “the peptide having a specific binding capability”.  It is unclear if lines 4 and 10 should be interpreted as referring to each of the one or more peptides, i.e. each peptide having a specific binding capability is inserted or linked as recited in lines 4-15; or if lines 4 and 10 should be interpreted as referring to at least one of the one or more peptides, i.e. at least one but not necessarily all of the peptides having a specific binding capability must be inserted or linked as recited in lines 4-15.  Clarification of the intended claim scope is required.  [Depending upon how this phrase may be amended, it might be necessary to amend the verb “is” at claim 1, lines 8 and 14.]  The phrase “the first amino acid and the second amino acid, in the 155th to 160th amino acid sequences and/or in the 170th to 176th sequences” at claim 1, lines 5-6, renders the claim indefinite.  Firstly, there are not 155, 160, 170, or 176 sequences in the application.  It is possible that Applicant intended to recite “residues” instead of “sequences”.  Secondly, “the first amino acid and the second amino acid”, in the 155th to 160th amino acid sequences/residues, if interpreted literally, would necessarily mean residues 155-156, and the reference to residues 157-160 and 170-176 would be at best superfluous.  Assuming that Applicant intends to permit inserting the peptide having a specific binding capability anywhere within positions 155-160 or 170-176, it would be clearer to recite that the peptide having a specific binding capability is inserted directly or via a peptide linker between any two adjacent amino acids at positions 155-160 or 170-76 of SEQ ID NO:32 of the GFP.  For analogous reasons, the phrase “the first amino acid and the second amino acid, in the 153th to 158th amino acid sequences and/or in the 166th to 172th sequences” at claim 1, lines 11-12, also renders the claim indefinite.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-4, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being obvious over Ito et al (U.S. Patent Application Publication 2015/0044701) in view of the WO Patent Application 2017/200461, Ochi et al (U.S. Patent Application Publication 2010/0167348), and the Yu et al article (Biotechnology Advances, Vol. 33, pages 155-164).  Ito et al teach an IgA-binding peptide which can be produced as a fusion with green fluorescent protein via an appropriate linker.  Typically, the two cysteine residues are disulfide-bonded, resulting in a cyclic peptide.  Ito et al’s peptides can be produced recombinantly, e.g., by expression in E. coli.  See, e.g., paragraphs [0024], [0025], [0042], [0053], and [0056].  Ito et al do not teach fusing the IgA-binding peptide to the C-terminus of the green fluorescent protein.  The WO Patent Application ‘461 teaches carrier-Z fusion proteins in which Z is an antibody-binding domain.  Multiple copies of Z can be linked to the N-terminus or the C-terminus of the carrier, e.g., by a peptide linker comprising GGGGS.  See, e.g., page 7, lines 1-33; page 12, lines 4-15; and Figure 1.  Ochi et al teach fusion proteins in which a peptide capable of binding to an immunoglobulin is fused to the N-terminus or the C-terminus of a target protein.  Target proteins include green fluorescent protein.  See paragraphs [0032] - [0034] and claim 8.  The Yu et al article summarizes synthetic fusion protein design and applications.  The Yu et al article teaches that the simplest method of combining two fusion components is by tandem fusion, and that both sequence combinations should be attempted in order to determine localization and functionality.  The Yu et al article further teaches that flexible linkers, such as (Gly-Gly-Gly-Gly-Ser)n linkers are used to reduce steric hindrance between domains.  See page 156, column 1, last paragraph through column 2, first full paragraph.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fuse the IgA-binding peptide of Ito et al to the C-terminus of the green fluorescent protein, via an appropriate linker, because Ito et al do not limit where the IgA-binding peptide is to be fused to the green fluorescent protein; because the WO Patent Application ‘461 and Ochi et al teach that antibody-binding peptides can be fused at either the N-terminus or C-terminus of a fusion protein; and because the Yu et al article teaches that for tandem fusions, both sequence combinations should be attempted in order to determine localization and functionality.  Note also that it is prima facie obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143(I)(E).  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a linker, such as (Gly-Gly-Gly-Gly-Ser)n, between the green fluorescent protein and the IgA-binding peptide of Ito et al, because Ito et al teach the optional presence of a linker in its fusion proteins, because the WO Patent Application ‘461 teaches GGGGS linkers in fusion proteins comprising carriers and an antibody-binding domain, and because the Yu et al article teaches that including a flexible linker such as (Gly-Gly-Gly-Gly-Ser)n in a fusion protein has the benefit of reducing steric hindrance between the fusion protein domains.  With respect to instant claim 10, the IgA-binding peptide linked to the C-terminus of the green fluorescent protein via a linker will necessarily have the linker attached to the N-terminus of the IgA-binding peptide.
6.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Ito et al (U.S. Patent Application Publication 2015/0044701) in view of the WO Patent Application 2017/200461, Ochi et al (U.S. Patent Application Publication 2010/0167348), and the Yu et al article (Biotechnology Advances, Vol. 33, pages 155-164) as applied against claims 1-4, 9, 10, 14, and 15 above, and further in view of the Pedelacq et al article (Nature Biotechnology, Vol. 24, pages 79-88).  Ito et al teach fusion of its IgA-binding peptides with fluorescent proteins such as GFP (see paragraph [0056]), but does not teach fusion with Superfolder GFP.  The Pedelacq et al article teaches superfolder green fluorescent protein, which has the advantages over existing variants of green fluorescent protein such as improved tolerance of circular permutation, greater resistance to chemical denaturants, and improved folding kinetics.  See, e.g., the Abstract.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute superfolder GFP for the GFP taught by Ito et al in the fusion proteins of Ito et al as modified above by the WO Patent Application ‘461, Ochi et al, and the Yu et al article, because the simple substitution of one fluorescent protein for another, with only the expected result that the superfolder green fluorescent protein has the expected advantages of improved tolerance of circular permutation, greater resistance to chemical denaturants, and improved folding kinetics in comparison to GFP, is prima facie obvious.  See MPEP 2143(I)(B).
7.	Claims 1, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Pille et al article (Biomacromolecules, Vol. 14, pages 4351-4359).  The Pille et al article teaches the antibody-binding peptide Z33 fused to monomeric yellow fluorescent protein.  Z33 binds to IgG.  Z33 is fused to the N-terminus of the yellow fluorescent protein through a GGGGS linker, and a hexahistidine tag is fused to the C-terminus for purification on Ni2+-beads.  The fusion protein is expressed by transformed E. coli.  See, e.g., the Abstract; Figure 1; page 4353, paragraph bridging columns 1 and 2; and page 4354, column 2, second full paragraph and last paragraph.  The yellow fluorescent protein taught by the Pille et al article corresponds to the variant recited in independent claim 1.  Note that dependent claim 8 recites that Superfolder yellow fluorescent protein is a GFP variant, and accordingly yellow fluorescent protein appears also to qualify as a GFP variant.  Neither the claims nor the specification defines “variant” so as to exclude the yellow fluorescent protein taught by the Pille et al article.  The hexahistidine tag fused to the C-terminus  of the yellow fluorescent protein corresponds to Inventors’ peptide having a specific binding capability, i.e. the hexahistidine tag specifically binds to Ni2+-beads.
8.	Claim 13 is rejected under 35 U.S.C. 103 as being obvious over the Pille et al article (Biomacromolecules, Vol. 14, pages 4351-4359) as applied against claims 1, 11, 14, and 15, and further in view of Bosques et al (U.S. Patent Application Publication 2010/0279306) and Gjerde (U.S. Patent Application Publication 2016/0223441).  The Pille et al article teaches purification of its hexahistidine-tagged fusion protein on Ni2+-beads, but does not teach that the beads are in a column.  Bosques et al teach that IMAC is typically characterized by a transition metal ion, e.g., Ni2+, attached to resin beads in a column.  See paragraph [0037].  Gjerde teaches that it is known to use IMAC beads packed into columns in order to capture His-tagged antibodies.  See paragraph [0554].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to pack the Ni2+-beads taught by the Pille et al article into columns, because Bosques et al and Gjerde teach that columns are known to be useful for holding IMAC beads to be used for capturing His-tagged proteins, and because the apparatus used to hold the IMAC beads would not have been expected to interfere with the purification interaction taught by the Pille et al article.
9.	Applicant’s amendments filed June 17, 2022 have been fully considered and overcome the anticipation rejections set forth in the Office action mailed June 17, 2022.  However, upon further consideration, new grounds of rejection are made as set forth above.
The Yang et al article (Chinese journal of marine drugs/Zhongguo Haiyang Qaowu, Vol. 26, pages 29-33) is cited to show the general state of the art, teaching a fusion protein comprising an IgG-binding peptide SpA fused to the N-terminus of an enhanced green fluorescent protein (EGFP).
10.	Claims 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 26, 2022